Citation Nr: 0614446	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  94-42 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the cervical spine.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had verified active service from October 1987 to 
January 1993 and prior active service of 3 years, 11 months, 
and 29 days.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 RO decision, which granted service 
connection and a 10 percent rating for degenerative joint 
disease of the cervical spine, effective in January 1993.  
The veteran appealed the rating assignment.  Then in a May 
1996 rating decision, the RO granted a 20 percent rating for 
the cervical spine disability, effective in January 1993.  
The veteran continued his appeal for a higher initial rating.  
The veteran continued his appeal for a higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board has remanded this case to the RO for additional 
evidentiary and due process development of the cervical spine 
issue in November 1996, July 2001, and July 2004.  In 
September 2005, the veteran submitted additional medical 
evidence in the form of a private EMG report, which is 
relevant to the claim on appeal.  In its submission of 
written arguments on behalf of the veteran in April 2006, the 
veteran's representative submitted a waiver of RO initial 
consideration of the evidence (see 38 C.F.R. § 19.37).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  From the effective date of service connection in January 
1993, the veteran's degenerative joint disease of the 
cervical spine is manifested by moderate limitation of motion 
(40 degrees of forward flexion, 30 degrees of backward 
extension, 30 degrees of right lateral flexion, 35 degrees of 
left lateral flexion, 50 degrees of right rotation, and 40 
degrees of left rotation) with associated pain, X-ray 
findings of degenerative joint disease, and mild/intermittent 
C7 radiculopathy, without incapacitating episodes requiring a 
medical prescription for bed rest. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected degenerative joint disease 
of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5290, 5293 (effective prior to September 26, 
2003) and Diagnostic Codes 5237, 5243 (effective on September 
26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), among other things, redefined the 
obligations of VA with respect to its duties to notify and to 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in July 1995, which was 
prior to the enactment of the VCAA.  In any case, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  Further, the Board finds that the timing of 
the VCAA notice is not prejudicial to the veteran because it 
was sent prior to the transfer of the case to the Board for 
appellate consideration, was sent prior to readjudication of 
his claim in November 2005, and the veteran was offered ample 
opportunity to present evidence or argument in support of his 
appeal.  Accordingly, the Board will proceed to adjudicate 
this claim.  

In the VCAA notice sent to the veteran in July 2004, the RO 
advised him of what was required to prevail on his claim for 
an increased rating, what specifically VA had done and would 
do to assist in the claim, and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  The RO also 
requested the veteran to send any evidence in his possession, 
not already provided, that pertained to his claim.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim through the 
rating decisions (in May 1996 and February 2001) and 
supplemental statements of the case (issued to him in May 
1996, February 2001, January 2003, and November 2005).  See 
38 U.S.C.A. §§ 5102, 5103.  In these documents the RO 
informed the veteran of the reasons for which his claim was 
denied and the evidence it had considered in denying the 
claim.  In the January 2003 and November 2005 supplemental 
statements of the case, the RO also referred to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  In the November 2005 supplemental statement of 
the case, the RO's consideration included the old and revised 
diagnostic criteria pertinent to the evaluation of the 
cervical spine.  Further, the supplemental statements of the 
case provided the veteran an opportunity to identify or 
submit any evidence he wished to be considered in connection 
with his appeal.  Thus, through the documents mailed to the 
veteran, the RO informed the veteran of the information and 
evidence needed to substantiate his claim.  See 38 U.S.C.A. 
§§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an initial rating in excess of 20 percent for his 
service-connected cervical spine disability.  He did not 
request to appear at a personal hearing.  The RO has obtained 
medical records from the VA in support of the veteran's 
claim.  Private medical records identified by the veteran 
have been included in the claims file, to include those from 
the veteran's private chiropractor, The Ipswich Center, and 
the Lahey Hitchcock Center.  VA has conducted necessary 
medical inquiry in an effort to substantiate the claim.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA medical 
examinations in June 1994, February 1997, March 1997 (with an 
addendum in June 2000), December 2001, and August 2005, 
specifically to evaluate the current nature and severity of 
his service-connected disability.  It is noted that, 
subsequent to the August 2005 VA examination, the veteran was 
scheduled to appear at the VA and undergo electromyogram 
(EMG) studies in August 2005 and October 2005.  He indicated 
in December 2005 that he never received notice to report for 
those appointments.  Nevertheless, the veteran has undergone 
private EMG studies in September 2005, and he has furnished a 
copy of the report of those studies for consideration.  To 
repeat such studies at the VA would be pointless, given the 
contemporaneous private EMG report of record.  

The veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Higher Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

The veteran's service-connected degenerative joint disease of 
the cervical spine is currently rated as 20 percent 
disabling.  It is noted that during the course of the 
veteran's appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
23, 2002 and again effective September 26, 2003.  See 67 Fed. 
Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 51,454-58 
(August 27, 2003).  According to governing legal precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

In cases such as this, the General Counsel's opinion (i.e., 
VAOPGCPREC 7-03 (November 19, 2003)) dictates that the 
"old" criteria for evaluating spine disabilities apply 
prior to the changes in regulation and that the revised 
criteria apply thereafter.  In addition, the Board notes that 
the retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

In a July 1995 decision, the RO granted service connection 
for degenerative joint disease of the cervical spine, and 
assigned a 10 percent rating, effective in January 1993 
(i.e., the day following the veteran's separation from active 
service).  The veteran appealed the rating assignment.  In a 
May 1996 rating decision, the RO granted a 20 percent rating, 
effective in January 1993.  The veteran continued his appeal 
for a higher rating.  The pertinent medical evidence in the 
file consists of VA examinations conducted in June 1994, 
February 1997, March 1997 (with an addendum report dated in 
June 2000), December 2001 (via fee basis), and August 2005.  
The file also contains the veteran's a VA outpatient EMG 
report dated in July 1997, as well as private medical reports 
to include chiropractor records dated from 1993, records from 
The Ipswich Center, and records from the Lahey Hitchcock 
Clinic.

A.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability rating in excess of 20 percent under the 
evaluation criteria effective prior to September 23, 2002.  

Under the "old" rating criteria, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  Traumatic arthritis is substantiated by X-ray 
findings and rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  X-rays of the cervical spine taken as early as 
February 1994 by a private provider showed prominent 
hypertrophic spurring (degenerative changes) at C6 and C7.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), for 
evaluation of limitation of motion of the cervical spine, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
After reviewing the record, the Board finds that the 
objective evidence demonstrates that the veteran's cervical 
spine is not so severely limited in motion such that a 40 
percent rating would be in order under Code 5290.  Private 
physicians have commented that the veteran's range of motion 
of the cervical spine was slightly decreased in January 1994 
and moderately decreased with pain in July 1994.  
Chiropractor records show that from 2004 to March 2005, the 
predominant comment in regard to cervical range of motion was 
that examination showed it was normal.  VA examiners in June 
1994, February 1997, December 2001, and August 2005 commented 
on the veteran's range of motion of the cervical spine.  The 
objective measurements that were obtained at the time of the 
February 1997 VA examination were reported as "normal," yet 
the findings were as follows:  25 degrees of forward flexion, 
20 degrees of backward extension, 30 degrees of right and 
left lateral flexion, and 25 degrees of right and left 
rotation.  The Board finds, however, that the objective 
findings on the other VA examinations are more consistent 
with each other, and as such are more representative of the 
degree of the veteran's cervical limitation of motion.  Of 
these examinations, the findings on the August 2005 VA 
examination exemplify the most overall restrictive cervical 
motion, and these were as follows:  40 degrees of forward 
flexion, 30 degrees of backward extension, 30 degrees of 
right lateral flexion, 35 degrees of left lateral flexion, 50 
degrees of right rotation, and 40 degrees of left rotation.  
Such findings demonstrate that overall the veteran's 
limitation of motion is no more than moderate in degree.  (It 
is noted too that the February 1997 findings show no more 
than moderate limitation of motion.)  Thus, in the judgment 
of the Board, this evidence demonstrates that the veteran's 
cervical spine limitation of motion is appropriately 
evaluated as 20 percent disabling under Code 5290, and that 
he does not meet the criteria for the next higher rating 
(e.g., 40 percent) under that Code.  

The Board has also considered whether additional limitation 
of motion of the cervical spine results from pain on use or 
during flare-ups.  The VA examiners in December 2001 and 
August 2005 specifically addressed this matter.  In 
furnishing range of motion findings, the VA examiners 
considered increased pain with motion.  In 2001, the examiner 
noted that range of motion was not limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  In 2005, the 
examiner noted that the range of motion maneuvers were 
accomplished twice and that the limitations shown were due to 
neck pain.  In short, the Board finds that there is no 
credible objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that under the limitation-of-motion codes the 
cervical spine disability would be more than 20 percent 
disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

At this juncture, the Board notes that the record is not 
entirely clear on the issue of whether service connection has 
been established for a cervical spine disc disease.  In the 
July 1995 decision, the RO granted service connection 
specifically for degenerative joint disease of the cervical 
spine.  In awarding service connection and assigning an 
evaluation, the RO did not appear to consider rating criteria 
relevant to intervertebral disc syndrome.  Yet, in subsequent 
rating decisions, such as those beginning in February 2001, 
the RO did consider evaluating the veteran's cervical spine 
disability under criteria for intervertebral disc syndrome.  
Given the foregoing and the continuing ambiguity as to 
whether service connection for disc disease of the cervical 
spine has in fact been established, the Board will 
nevertheless consider the evaluation criteria relevant to 
disc disease.  

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 20 percent rating is 
warranted when the intervertebral disc syndrome is moderately 
disabling with recurring attacks.  A 40 percent rating is 
warranted when the intervertebral disc syndrome is severely 
disabling with recurring attacks and intermittent relief.  A 
60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2002).  

The medical records show that the veteran has experienced 
neurological symptoms in both upper extremities.  However, 
few of these symptoms may possibly be attributable to his 
service-connected cervical spine condition.  Moreover, these 
symptoms have, at best, been described as mild and 
intermittent.  The record shows that the veteran has 
undergone electromyography (EMG) and nerve conduction studies 
(NCS) on his upper extremities at different times, and he has 
been evaluated neurologically by both private and VA 
physicians.  On a private July 1994 report, the impression 
was recurrent radicular symptoms without any definite 
neurologic deficit.  In February 1997, he underwent EMG and 
NCS of the left upper extremity at the VA, and the results 
consisted of left neuropathies and left tarsal tunnel 
syndrome, but there was no clinical finding of radiculopathy 
or any clear opinion that the neuropathies found were in some 
way related to the cervical spine condition (the studies were 
requested to evaluate for a right C7 radiculopathy versus an 
ulnar neuropathy).  In a June 2000 addendum to the earlier 
1997 VA examination report, a VA physician opined that there 
was no evidence of an active cervical radiculopathy by 
EMG/NCS but that the possibility of an intermittent 
radiculopathy was not to be excluded.  The VA examiner in 
August 2005 acknowledged the veteran's right hand numbness, 
stating that it was more likely than not due to entrapment 
neuropathy.  An EMG/NCS was then ordered.  The veteran did 
not appear for such studies at the VA but instead submitted a 
private report prepared in September 2005, which noted 
bilateral medial neuropathies consistent with carpal tunnel 
syndrome and evidence suggestive of a mild old/chronic right 
C7 radiculopathy without evidence of ongoing denervation.  

As noted, the foregoing evidence shows that there were 
minimal, if any, neurological symptoms from radiculopathy 
that may be related to the cervical spine disability.  In the 
Board's judgment, the foregoing findings are clearly not 
reflective of a severe disc condition.  Thus, a 40 percent 
rating under Code 5293 is not in order.  

The Board further notes that there are no other "old" 
rating criteria by which the veteran would be more 
appropriately evaluated in terms of his service-connected 
cervical spine disability.  

B.  Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria that became 
effective on September 23, 2002.  

The criteria for evaluating limitation of motion of the 
cervical spine, as in effect prior to September 23, 2002, 
remained the same, despite other revisions to spine 
evaluation criteria that were made effective on September 23, 
2002.  As previously shown herein above, there is no 
objective evidence to show that a rating in excess of 20 
percent under Codes 5003, 5010, and 5290 is warranted.  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  

This revised code has accompanying notes.  Note (1):  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2):  When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002).

In regard to peripheral nerve injuries, the rating schedule 
provides for evaluations extending from 0 percent up to 20 
percent for mild incomplete paralysis, depending on the 
particular nerve or nerve group of the upper extremity that 
is affected.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-
8519.  The term "incomplete paralysis" indicates a degree 
of lost or impaired function that is substantially less than 
that which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a.

Assuming again that service connection for disc disease of 
the cervical spine is established, and the relevant rating 
criteria is applicable to this claim, the medical evidence on 
file does not show that the veteran has had incapacitating 
episodes having a total duration of at least 4 weeks.  In 
fact, it does not appear that a physician has ever prescribed 
bed rest for the veteran's cervical spine disability.  Thus, 
insofar as evaluating the veteran according to incapacitating 
episodes, he does not meet the criteria for an increased 
rating under the revised Code 5293.  

Additionally, a higher rating under Code 5293 would not 
result if chronic orthopedic and neurologic manifestations 
were separately evaluated.  As indicated in the accompanying 
notes to the revised code, "chronic orthopedic and 
neurologic manifestations" is intended to refer to 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  As discussed in the section above, in this case 
any neurological symptoms related to the veteran's service-
connected cervical spine disability have, at best, been 
described as mild and intermittent.  While the orthopedic 
manifestations of the service-connected disability (i.e., 
pain and limitation of motion of the cervical spine) have 
been shown to be chronic and present constantly, this cannot 
also be said of any neurological symptoms that, if assumed, 
are related to the service-connected disability.  The VA 
examiner in June 2000 commented that there was only the 
possibility of an intermittent radiculopathy, and the 
September 2005 EMG report noted a mild, chronic C7 
radiculopathy for which there was no ongoing denervation.  In 
view of this medical evidence, it is the Board's judgment 
that the evidence does not support the assignment of a 
separate compensable rating based on neurological 
manifestations that, when combined with a 20 percent rating 
for orthopedic manifestations, would afford the veteran a 
higher initial rating for his service-connected cervical 
spine disability.  

C.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
rating in excess of 20 percent under evaluation criteria 
effective on September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
cervical spine disability were revised.  Under such 
revisions, relevant to cervical strain and degenerative 
arthritis of the spine, a 10 percent evaluation is warranted 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; the combined range 
of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  A 20 percent 
evaluation is warranted for forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees; the combined range of motion of the cervical spine 
is not greater than 170 degrees; or if there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted where 
forward flexion of the cervical spine is 15 degrees or less; 
or where there is favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is warranted where there is 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent rating for cervical strain and/or degenerative 
arthritis of the spine is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237 (cervical strain) and 5242 
(degenerative arthritis of the spine) (effective September 
26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's degenerative joint disease of the 
cervical spine is manifested by forward flexion of 15 degrees 
or less, or that there is favorable ankylosis of the entire 
cervical spine.  Clinical testing by the VA examiners, as 
discussed in previous sections herein above, show that the 
veteran's range of motion of the cervical spine is indeed 
limited, but not to the degree required for a higher rating 
under the revised Code 5237.  As noted, the veteran's forward 
flexion was to 40 degrees at the time of the August 2005 VA 
examination and 25 degrees at the time of the February 1997 
VA examination, and there is no other record demonstrating 
that his flexion was more restricted or ankylosed.  Thus, 
given these findings, his forward flexion is not so 
restricted as to warrant the next higher rating (i.e., 30 
percent) under Code 5237.  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
veteran's cervical spine was limited to 15 degrees or less in 
forward flexion for a higher rating under the revised Code 
5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As noted previously, painful motion was 
taken into account on the range of motion studies, 
particularly during the most recent VA examinations in 
December 2001 and August 2005.  

As for evaluating any associated objective neurologic 
abnormalities separately under an appropriate diagnostic 
code, pursuant to Note 1 accompanying the revised code, such 
was discussed in the section herein above.  However, the 
accompanying notes to the latest revisions do not 
specifically provide that chronic neurologic manifestations 
are those resulting from intervertebral disc syndrome that 
are present constantly, or nearly so, as was the case for the 
previous revisions.  The latest revisions merely state that 
associated objective neurologic abnormalities are to be 
separately evaluated under the appropriate code.  
Notwithstanding this revision, it is the Board's judgment 
that separate evaluations for neurologic and orthopedic 
manifestations, when combined, would not afford the veteran a 
rating in excess of 20 percent.  

In that regard, under the latest revisions, taking into 
account the veteran's overall forward flexion of the cervical 
spine greater than 30 degrees, his combined range of motion 
greater than 170 degrees but not greater than 335 degrees, 
and no objective evidence of resulting abnormal gait or 
spinal contour, his orthopedic manifestations are evaluated 
as 10 percent.  As for the neurological manifestations that, 
if assumed, are attributable to the service-connected 
cervical spine disability, the veteran has, at best, been 
shown to have mild and intermittent radiculopathy at the C7 
level.  It is noted that there is much objective evidence of 
neuropathies and carpal tunnel syndrome of the upper 
extremities that definitely impair the veteran.  Of the 
objective evidence to be considered subsequent to the 
effective date of the revised code (September 26, 2003), 
there is the private EMG of September 2005, which shows in 
part evidence of mild bilateral median neuropathies at or 
distal to the wrists consistent with carpal tunnel syndrome.  
The neurological manifestations involving these lower 
radicular groups of nerves and median nerves (see Codes 8512 
and 8515) are not specifically related to his spinal 
condition.  However, given the findings of a mild, 
intermittent C7 radiculopathy, particularly in light of the 
history of largely absent active radiculopathy, the Board 
finds that the veteran would most appropriately be evaluated 
as noncompensable under Codes 8517-8519.  Thus, when 
combined, the separate evaluations for the orthopedic and 
neurologic manifestations of the cervical spine disability do 
not afford the veteran an initial rating in excess of 20 
percent.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The former rating formula has been 
cited in the preceding paragraphs, and the latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that was revised effective on 
September 23, 2002, which has been cited herein above, 
although the criteria is now found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  

After applying the revised law to the existing facts in this 
case, and assuming again that service connection for disc 
disease of the cervical spine has been established, the Board 
finds that there are no objective findings of incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks during the past twelve 
months.  As noted in the section herein above, there does not 
appear to be any objective medical evidence of incapacitating 
episodes for which a physician has prescribed the veteran bed 
rest for his cervical spine disability.  Therefore, a higher 
initial rating is not warranted under revised Code 5243, as 
it pertains to evaluation according to incapacitating 
episodes.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 20 percent for the cervical spine disability, whether or 
not such disability includes disc disease, under both old 
rating criteria and rating criteria revised effective in 
September 23, 2002 and September 26, 2003.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that this is an initial rating case, and 
consideration has been given to the propriety of "staged 
ratings" for the condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board concludes 
that the evidence shows that the veteran's cervical spine 
disability is appropriately rated as 20 percent disabling 
from the effective date of service connection in January 1993 
and throughout the appeal period.  In arriving at that 
determination the Board has considered all the evidence of 
record, consistent with the Court's decision in Fenderson.


ORDER

An initial rating in excess of 20 percent for degenerative 
joint disease of the cervical spine is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


